United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                    August 2, 2007

                                                      Charles R. Fulbruge III
                                                              Clerk
                          No. 06-60496


                         MD ROGER BLAKE,

                                             Plaintiff-Appellant,

                             versus

UNIVERSITY OF MISSISSIPPI MEDICAL CENTER; Doctor DANIEL JONES, in
     his official capacity as Chancellor of the University of MS
  Medical Center; JAMES ROY KLUMB, in official capacity as member
       of the board of trustees of state institutions of higher
   learning; ED BLAKESLEE, in official capacity as member of the
     board of trustees of state institutions of higher learning;
THOMAS W. COLBERT, in official capacity as member of the board of
trustees of state institutions of higher learning; Doctor RICHARD
      A. CROFTS, in official capacity as member of the board of
    trustees of state institutions of higher learning; Doctor L.
 STACY DAVIDSON, JR., in official capacity as member of the board
of trustees of state institutions of higher learning; Doctor D.E.
      MAGEE, JR., in official capacity as member of the board of
  trustees of state institutions of higher learning; Doctor BETTY
  HENDERSON NEELY, in official capacity as member of the board of
     trustees of state institutions of higher learning; VIRGINIA
  SHANTEAU NEWTON, in official capacity as member of the board of
 trustees of state institutions of higher learning; BOB OWENS, in
   official capacity as member of the board of trustees of state
  institutions of higher learning; AUBREY PATTERSON, in official
capacity as member of the board of trustees of state institutions
     of higher learning; ROBIN ROBINSON, in official capacity as
  member of the board of trustees of state institutions of higher
learning; SCOTT ROSS, in official capacity as member of the board
      of trustees of state institutions of higher learning; AMY
 WHITTEN, in official capacity as member of the board of trustees
       of state institutions of higher learning; PAUL TRUSSELL,
Individually and as director of Human Resources of the University
                        of MS Medical Center,

                                            Defendants-Appellees.
            Appeal from the United States District Court
              for the Southern District of Mississippi
                            (3:05-CV-187)


Before KING, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     For his 42 U.S.C. § 1983 action, Roger Blake challenges an

adverse summary judgment, primarily on his claims for deprivation

of due process.    AFFIRMED.

                                     I.

     Blake was employed by the University of Mississippi Medical

Center (UMC) as a staff physician.         In addition, pursuant to a one-

year employment contract, which permitted termination for, inter

alia,    “contumacious   conduct”,    he    was   a   non-tenured     assistant

professor of surgery.

     On 1 October 2004, having been notified of Blake’s alleged

inappropriate sexual conduct toward another UMC physician, UMC

suspended    Blake’s   physician     privileges,      placing   him    on   paid

administrative leave. Regarding the suspension, UMC notified Blake

of his bylaws-provided right to request a hearing before its

Executive Committee.     Blake did not do so.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      2
     On 4 October, Blake met with UMC’s human-resources director

and discussed the alleged misconduct. Subsequently, both Blake and

the accusing physician submitted to polygraph examinations.

     Settlement discussions between Blake and UMC, which spanned

several weeks and involved the possibility of Blake’s resigning

from his faculty position but having his physician privileges

reinstated, were not successful.       On 10 December, UMC terminated

Blake   for   “unprofessional   conduct   ...   involv[ing]   a    resident

physician”.    In doing so, UMC notified Blake of his “right to file

a grievance in regard[] to th[e] decision”.        Blake did not do so.

     Instead, he filed this action, asserting:       federal-law claims

for deprivation of procedural and substantive due process; and

state-law claims for, inter alia, breach of contract.             After the

district court dismissed some of Blake’s claims, defendants moved

for summary judgment on those that remained:       claims through § 1983

against UMC’s human-resources director; equitable claims through §

1983 against the other individual defendants; and state-law claims.

On 28 March 2006, the district court denied Blake’s motion to

strike the    polygraph-examination    results,    and   awarded    summary

judgment against his remaining claims.          Blake v. Univ. of Miss.

Med. Ctr., No. 3:05-CV-187-BS, 2006 WL 839556 (S.D. Miss. 28 Mar.

2006) (district court opinion).




                                   3
                                       II.

                                       A.

     Blake    contests    the     denial      of     his   motion    to   strike   the

polygraph-examination       results,          maintaining      the    evidence     was

unreliable, unsworn, and hearsay. Evidentiary rulings are reviewed

for abuse of discretion.          E.g., Kelly v. Boeing Petroleum Servs.,

Inc., 61 F.3d 350, 356 (5th Cir. 1995); see also United States v.

Pettigrew,    77   F.3d   1500,    1514       (5th    Cir.   1996)   (exclusion     of

polygraph evidence reviewed for abuse of discretion).                     Of course,

an erroneous ruling is reversible error only if it affected the

complaining party’s substantial rights.                FED. R. EVID. 103(a);       see

also, e.g., Hodges v. Mack Trucks, Inc., 474 F.3d 188, 199 (5th

Cir. 2006).   Based on our review of the record, and essentially for

the reasons stated in the district court opinion, admitting the

polygraph evidence was not an abuse of discretion.

                                       B.

     A summary judgment is reviewed de novo, applying the same

standards as the district court. E.g., Keelan v. Majesco Software,

Inc., 407 F.3d 332, 338 (5th Cir. 2005).                   Such judgment is proper

when “there is no genuine issue as to any material fact and ... the

moving party is entitled to a judgment as a matter of law”.                        FED.

R. CIV. P. 56(c); see also, e.g., Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986).       A genuine issue of material fact exists “if

the evidence is such that a reasonable jury could return a verdict

                                          4
for the nonmoving party”.      Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).   Based on our review of the record, and

essentially for the reasons stated in the district court opinion,

summary judgment was proper.

                                 III.

     For the foregoing reasons, the judgment is

                                                       AFFIRMED.




                                  5